                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 NORTHERN DIVISION

CMH MANUFACTURING, INC.                             )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )       Civil Action No. __________
                                                    )       JURY DEMANDED
GKD MANAGEMENT, LP d/b/a A&G                        )
COMMERCIAL TRUCKING, INC.;                          )
AMERICAN INTER-FIDELITY CORP.;                      )
NATIONAL TRANSPORTATION                             )
INSURANCE SPECIALISTS, LLC;                         )
                                                    )
        Defendants.                                 )


                                         COMPLAINT


        COMES NOW Plaintiff CMH Manufacturing, Inc. (“CMH”) and asserts the following

Complaint against Defendants GKD Management, LP d/b/a A&G Commercial Trucking, Inc.

(“GKD”), American Inter-Fidelity Corp. (“American”), and National Transportation Insurance

Specialists, LLC (“National”):

                                           PARTIES

        1. CMH is a Tennessee corporation with its principal place of business at 5000 Clayton

Road, Maryville, Tennessee 37804. Therefore, CMH is a citizen of Tennessee for diversity

jurisdiction purposes.

        2. GKD is an Arizona limited partnership whose only partner is A&G Commercial

Trucking, Inc. (“A&G”). A&G is a Missouri corporation with its principal place of business at

111 Eastside Drive, Ashland, Missouri 65010. Therefore, GKD is a citizen of Arizona and

Missouri for diversity purposes. GKD’s registered agent for service of process is Tim Stanfill,

                                                1

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 1 of 17 PageID #: 1
4092 US Highway 64, Crump, Tennessee 38327.

         3. American is an Indiana corporation with its principal place of business at 8400

Louisiana Street, Suite 401, Merrillville, Indiana 46410. Therefore, American is a citizen of

Indiana for diversity purposes.     American’s registered agent for service of process is Lex

Venditti, 8400 Louisiana Street, Suite 401, Merrillville, Indiana 46410-0000.

         4. National is a Georgia limited liability company with its principal place of business at

1051 Cambridge Square, Alpharetta, Georgia 30005.           All of National’s members reside in

Georgia. Therefore, National is a citizen of Georgia for diversity purposes. National’s registered

agent for service of process is Richard D Munson, 1051 Cambridge Square, Alpharetta, Georgia

30009.

                                   JURISDICTION AND VENUE

         5. This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the parties are

completely diverse and the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

         6. This Court has specific personal jurisdiction over GKD, American, and National

because the claims asserted by CMH against GKD, American, and National arise out of each of

their respective purposeful acts within the State of Tennessee, namely, executing contracts and

procuring and issuing insurance policies in the State of Tennessee.

         7. Venue is proper in the Eastern District of Tennessee pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the claim occurred

in the Eastern District of Tennessee, namely, the execution of contracts and the procurement and

issuance of insurance policies in the State of Tennessee.




                                                 2

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 2 of 17 PageID #: 2
                                              FACTS

        8. On or about October 15, 2015, CMH and GKD entered into a Transportation Contract

in the State of Tennessee shown by “Exhibit A” (the “Transportation Contract”) hereto and

incorporated herein by reference governing the relationship of GKD providing services to CMH

in transporting manufactured homes manufactured by CMH.

        9. In the Transportation Contract, GKD agreed to obtain commercial general and

automobile liability insurance with limits of liability of not less than $5,000,000 per occurrence

and agreed to name CMH as an additional insured under all liability insurance policies required

under the Transportation Contract. The Transportation Contract states:

        A. CARRIER COVENANTS AND AGREES:

               ***

        7. To carry insurance which includes any and all endorsements or other
           requirements required by all applicable laws and regulations, underwritten by
           an insurance company having a Best’s rating of B++ or better, in the amounts
           required by any governmental body for the type of transportation contract
           covered by this Contract, but in no event less than the types and amounts of
           insurance set forth below:

               ***

               c. commercial general liability insurance including products and
                  completed operations with limits of not less than $5,000,000 per
                  occurrence; and

               d. automobile liability insurance including non-owned and hired vehicle
                   coverage with limits of liability of not less than $5,000,000 per
                   occurrence.

               ***

        8. Carrier shall furnish written evidence of its insurance coverage to shipper and
           shall name Shipper as a certificate holder entitled to notice of any changes in or
           termination of its insurance coverage 30 days prior to the effective date of such
           change or termination. Carrier agrees to name Shipper as an additional insured
           under all liability insurance policies required of Carrier under this Contract.

                                                 3

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 3 of 17 PageID #: 3
        10. Also in the Transportation Contract, GKD agreed to protect, defend, indemnify, and

hold CMH harmless from all claims arising out of the transportation of manufactured homes

manufactured by CMH. The Transportation Contract states:

        A. CARRIER COVENANTS AND AGREES:

               ***

        10. To assume any and all risk and liability for injury (including, but not limited
            to death) to every person (including without limitation all Carrier and Shipper
            personnel, contractors, independent contractors, and subcontractors), and any
            damage, destruction or loss of any property (including, but not limited to the
            Homes) or equipment of Shipper, in whatever manner and by whomever and
            whenever occasioned, whether such injury occurs on Shipper’s real property
            or elsewhere, arising out of, relating or incident to in any way, in whole or in
            part, the services performed hereunder or any activities undertaken in
            connection with this Contract by Carrier, its employees and personnel, any
            independent contractor, subcontractor, or sub-subcontractor of Carrier’s or
            their respective employees, contractors, independent contractors,
            subcontractors, sub-subcontractors, agents or other representatives or anyone
            directly or indirectly employed by any of them or otherwise acting under any
            of their supervision or control (which includes, but is not limited to each and
            every Driver and any and all of their respective contractors, independent
            contractors, subcontractors, sub-subcontractors, Escorts (as herein defined) or
            anybody else employed, directed or paid in connection with a Driver’s
            services).

            To the fullest extent permitted by law, to protect, defend, indemnify and hold
            harmless at Carrier’s sole cost and expense, Shipper and its agents, officers,
            directors, employees, consignors and consignees from and against all claims,
            damages (including, but not limited to any damage, destruction or loss of any
            property of Shipper), suits, liabilities, costs, charges, demands, losses, injuries,
            fines, penalties and other expenses (including, but not limited to, any and all
            attorney’s fees and costs associated therewith), arising out of, relating or
            incident to in any way, in whole or in part, (a) the services performed
            hereunder or any activities undertaken in connection with this Contract by
            Carrier, its employees and personnel, any independent contractor,
            subcontractor or sub-subcontractor of Carrier’s or their respective employees,
            contractors, independent contractors, subcontractors, sub-subcontractors,
            agents or other representatives or anyone directly or indirectly employed by
            any of them or otherwise acting under any of their supervision or control
            (which includes, but is not limited to each and every Driver and any and all of
            their respective contractors, independent contractors, subcontractors, sub-

                                                   4

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 4 of 17 PageID #: 4
            subcontractors, Escorts (as herein defined) or anybody else employed,
            directed or paid in connection with a Driver’s services), (b) the failure to
            perform Carrier’s duties and obligations under this Contract, (c) the
            inaccuracy of any representation or warranty of Carrier made in this Contract,
            (d) any action or omission, including, but not limited to the negligence, gross
            negligence, and willful or intentional conduct, of Carrier, or its employees and
            personnel, any independent contractor, subcontractor or sub-subcontractor of
            Carrier’s or their respective employees, contractors, independent contractors,
            subcontractors, sub-subcontractors, agents or other representatives or anyone
            directly or indirectly employed by any of them or otherwise acting under any
            of their supervision or control (which includes, but is not limited to each and
            every Driver and any of their respective contractors, Escorts (as herein
            defined) or anybody else employed, directed or paid in connection with a
            Driver’s services), and (e) any action or omission, including, but not limited to
            the negligence, gross negligence, and willful or intentional conduct, of
            Shipper, its employees and personal, any independent contractor or
            subcontractor of Shipper’s or their respective employees, agents,
            subcontractor, sub-subcontractors, independent contractors or other
            representatives or anyone directly or indirectly employed or contracted by any
            of them or otherwise acting under any of their supervision, control or
            direction. The obligations herein this paragraph shall be without regard to the
            cause or causes, manner or place of occurrence of such claims, damages, suits,
            liabilities, costs, charges, demands, losses and other expenses, or whether
            caused in whole or in part by Carrier or shipper. This indemnify shall survive
            any termination or Completion of this Contract and the services provided
            hereunder.

        11. On or about January 6, 2016, GKD through its insurance agent/broker National issued

a Certificate of Liability Insurance to CMH in Tennessee shown by “Exhibit B” hereto and

incorporated herein by reference. The Certificate of Liability Insurance represented that GKD

held commercial general and automobile liability insurance policies issued by American with

limits of $5,000,000 per occurrence for the period of October 22, 2015 through October 22,

2016.

        12. The January 6, 2016 Certificate of Insurance specifically stated CMH as the

Certificate Holder “is additional insured in regard to the auto liability and general liability

required by contract.”



                                                 5

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 5 of 17 PageID #: 5
           13. On or about April 6, 2016, Demon Savage filed a civil action in the United States

District Court for the Eastern District of Texas styled Demon Savage v. GKD Management, LP

d/b/a A&G Commercial Trucking, Case 2:16-cv-00362 (the “Savage Litigation”), regarding

personal injuries that allegedly occurred on January 13, 2016 near Mineoloa, TX as the result of

transportation by GKD of a manufactured home manufactured by CMH.

           14. On or about November 1, 2016, Dickie Lynn Duckworth, Jr. (“Duckworth”), while

transporting a manufactured home manufactured by CMH as an employee, agent, independent

contractor, or subcontractor of GKD, sustained fatal injuries near Palestine, Texas1 as the result

of a collision with a tractor-trailer being operated by Virgil Ray Dillard.

           15. GKD, American, and National received notice of the November 1, 2016 accident

involving Duckworth and began an immediate investigation.

           16. On or about November 16, 2016, in the course of the Savage Litigation, CMH sent

correspondence to GKD, American, and National placing each of them on notice that GKD had

breached the Transportation Contract by, inter alia, failing to procure coverage for CMH as an

additional insured as represented on the January 6, 2016 Certificate of Insurance. CMH advised

that the acts of GKD, American, and National constituted breach of contract, negligence, and

fraud making them liable for all of CMH’s defense and indemnity obligations in the Savage

Litigation.

           17. In December 2016, American funded a settlement of the Savage Litigation,

reimbursed CMH $150,000.00 in defense costs in the Savage Litigation, and took an assignment

of GKD’s claims against National for failure to procure insurance required under the

Transportation Contract.          The Certificate of Liability Insurance represented that GKD held



1
    Palestine, Texas and Mineola, Texas are approximately 80 miles away from each other.
                                                          6

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 6 of 17 PageID #: 6
commercial general and automobile liability insurance policies issued by American with limits of

$5,000,000 per occurrence for the period of October 15, 2016 through October 15, 2017.

        18. On or about January 5, 2017, Lynda Menning, individually and as representative of

the Estate of Duckworth, filed a civil action in the 62nd Judicial District Court of Hopkins

County, Texas styled Lynda Menning et al. v. 5J Oilfield Services, LLC et al., Cause No.

CV43193 (the “Duckworth Litigation”), asserting claims against both CMH and GKD for

Duckworth’s death as the result of transportation by GKD of a manufactured home manufactured

by CMH.

        19. On January 6, 2017, the day after the filing of the Complaint in the Duckworth

Litigation, CMH sent correspondence to GKD, American, and National tendering its defense,

indemnity, and additional insured coverage in the Duckworth Litigation.

        20. Despite GKD, American, and National being placed on notice months prior to the

filing of the Duckworth Litigation of the breach of the Transportation Contract to procure

additional insured coverage for CMH, GKD, American, and National never procured additional

insured coverage.

        21. On or about February 2, 2017, GKD through National issued a Certificate of Liability

Insurance to CMH in Tennessee shown by “Exhibit C” hereto and incorporated herein by

reference.

        22. The February 2, 2017 Certificate of Insurance provided to CMH after the inception of

the Duckworth Litigation deleted the reference to CMH’s status as an additional insured set forth

in the January 6, 2016 Certificate of Insurance.

        23. Despite CMH’s demands, GKD, American, and National have all refused CMH’s

demands to defend, indemnify, and provide additional insured coverage to CMH.


                                                   7

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 7 of 17 PageID #: 7
        24. GKD has sent correspondence to American stating its position that GKD owes valid

defense and indemnity obligations to CMH in the Duckworth Litigation pursuant to the

Transportation Contract.

                            COUNT I – BREACH OF CONTRACT

                                              GKD

        25. CMH adopts and incorporates by reference paragraphs 1 – 24 of this Complaint as if

fully set forth herein.

        26. In the Transportation Contract, GKD validly agreed to three separate obligations to

defend, indemnify, and procure additional insured coverage for CMH.

        27. Despite CMH’s demands for defense and indemnity, GKD has refused to defend or

indemnify CMH in the Duckworth Litigation.

        28. Despite being placed on notice in the Savage Litigation that it breached the

Transportation Agreement by failing to procure additional insured coverage, GKD failed to

procure additional insured coverage for CMH subsequent to gaining that knowledge in the

shadow of Duckworth’s death giving rise to a likely lawsuit.

        29. Without admitting the allegations in the Duckworth Litigation, those allegations and

any judgment based thereon fall within the scope of the defense and indemnity obligations of the

Transportation Contract and the additional insured coverage required to be procured for CMH

pursuant to the Transportation Contract.

        30. CMH has performed all of its obligations under the Transportation Contract.

        31. As a result of GKD’s three separate breaches of its obligations in the Transportation

Contract to defend, indemnify, and procure additional insured coverage for CMH, as well as

GKD’s breach of the implied duty of good faith and fair dealing, CMH has suffered damages for


                                                8

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 8 of 17 PageID #: 8
which GKD is liable, including but not limited to CMH’s attorneys’ fees and litigation expenses

incurred in defending the Duckworth Litigation as well as any reasonable settlement or adverse

judgment rendered against CMH in the Duckworth Litigation.

                              COUNT II – IMPLIED INDEMNITY

                                              GKD

        32. CMH adopts and incorporates by reference paragraphs 1 – 31 of this Complaint as if

fully set forth herein.

        33. Without admitting the allegations in the Duckworth Litigation, CMH has been forced

to defend itself in the Duckworth Litigation due to the fault or wrongdoing of GKD.

        34. Without admitting the allegations in the Duckworth Litigation, in the event CMH is

found liable to Duckworth in any amount, CMH will be required to satisfy a judgment due to the

fault or wrongdoing of GKD.

        35. Because an obligation for GKD to defend and indemnify CMH is a necessary element

of the parties’ relationship and justice and fairness demand that the burden of paying for the loss

be shifted to GKD as the party whose fault is qualitatively different than CMH’s, CMH is

entitled to recover from GKD all of its attorneys’ fees and litigation expenses incurred in

defending the Duckworth Litigation as well as any reasonable settlement or adverse judgment

rendered against CMH in the Duckworth Litigation.

                                    COUNT III – AGENCY

                                 AMERICAN and NATIONAL

        36. CMH adopts and incorporates by reference paragraphs 1 – 35 of this Complaint as if

fully set forth herein.




                                                9

4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 9 of 17 PageID #: 9
          37. National, as an agent or broker of insurance, with a view to compensation for its

  services, undertook to procure insurance for another, and justifiably and through its fault or

  neglect, failed to do so.

          38. Pursuant to Tenn. Code Ann 56-6-115(b), National, in soliciting and negotiating an

  application for insurance from American, became the agent of American. Therefore, American is

  prevented from denying responsibility for the knowledge, actions, omissions, and representations

  of National.

          39. CMH has suffered damages as a proximate result of National’s duty, including but

  not limited to all of its attorneys’ fees and litigation expenses incurred in defending the

  Duckworth Litigation as well as any reasonable settlement or adverse judgment rendered against

  CMH in the Duckworth Litigation for which both American and National are responsible

  pursuant to Tenn. Code Ann 56-6-115(b).

                        COUNT IV – FAILURE TO PROCURE INSURANCE

                                    AMERICAN and NATIONAL

          40. CMH adopts and incorporates by reference paragraphs 1 – 39 of this Complaint as if

  fully set forth herein.

          41. National, individually and as an agent of American, undertook to procure insurance

  relating to GKD’s business.

          42. National, individually and as an agent of American, failed to use reasonable diligence

  in attempting to place the insurance and failed to notify the appropriate parties of the failure.

          43. National and American’s actions warranted CMH’s assumption that it was properly

  insured pursuant to the Transportation Contract, particularly in light of American’s response to

  learning of the initial failure to procure insurance in the course of the Savage Litigation.


                                                   10

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 10 of 17 PageID #: 10
          44. CMH has suffered damages as a proximate result of American and National’s failure

  to procure insurance, including but not limited to all of its attorneys’ fees and litigation expenses

  incurred in defending the Duckworth Litigation as well as any reasonable settlement or adverse

  judgment rendered against CMH in the Duckworth Litigation.

                                     COUNT V – NEGLIGENCE

                                    AMERICAN and NATIONAL

          45. CMH adopts and incorporates by reference paragraphs 1 – 44 of this Complaint as if

  fully set forth herein.

          46. On or about November 16, 2016, in the course of the Savage Litigation, American

  and National, separately and under an agency relationship, gained institutional knowledge that

  the Transportation Contract required GKD to provide additional insured coverage to CMH and

  that no such additional insured coverage existed for CMH.

          47. Because of American and National’s knowledge of the breach of the Transportation

  Contract gained in the Savage Litigation, they each foresaw that a continued lack of additional

  insured coverage for CMH would damage CMH in any future litigation involving injuries arising

  out of transportation of homes by GKD for CMH.

          48. Specifically, American and National, separately and under an agency relationship,

  foresaw that CMH would suffer the same damages in the Duckworth Litigation as it claimed

  against American and National in the Savage Litigation.

          49. American and National’s institutional knowledge of the continuing breach of the

  Transportation Contract gave rise to a duty to each of them to separately exercise reasonable care

  to prevent the foreseeable harm to CMH in the Duckworth Litigation (that American and




                                                   11

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 11 of 17 PageID #: 11
  National anticipated due to their investigation of Duckworth’s death beginning November 1,

  2016).

           50. American and National, separately and under an agency relationship, breached the

  duty of care owed to CMH by failing to take any action to attempt to provide additional insured

  coverage for CMH despite continuing to procure and issue insurance policies to GKD (and

  collect premiums and commissions).

           51. CMH has suffered damages as a proximate result of American and National’s breach

  of duty, including but not limited to all of its attorneys’ fees and litigation expenses incurred in

  defending the Duckworth Litigation as well as any reasonable settlement or adverse judgment

  rendered against CMH in the Duckworth Litigation.

                       COUNT VI – RECKLESSNESS/GROSS NEGLIGENCE

                                    AMERICAN and NATIONAL

           52. CMH adopts and incorporates by reference paragraphs 1 – 51 of this Complaint as if

  fully set forth herein.

           53. The conduct of American and National, separately and under an agency relationship,

  demonstrates that National and American were aware of, but consciously disregarded, a

  substantial and unjustifiable risk to CMH of such a nature that their disregard constitutes a gross

  deviation from the standard of care which, under the circumstances, an ordinary actor would

  have exercised.

           54. In particular, American and National’s complete failure to act to prevent the

  foreseeable harm to CMH in the Duckworth Litigation that was identical to the harm CMH

  suffered and American resolved in the Savage Litigation demonstrates each of their conscious

  disregard and gross deviation from the standard of care.


                                                  12

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 12 of 17 PageID #: 12
          55. CMH has suffered damages as a proximate result of American and National’s

  recklessness and gross negligence, including but not limited to all of its attorneys’ fees and

  litigation expenses incurred in defending the Duckworth Litigation as well as any reasonable

  settlement or adverse judgment rendered against CMH in the Duckworth Litigation.

                            COUNT VII – INTENTIONAL MISCONDUCT

                                   AMERICAN and NATIONAL

          56. CMH adopts and incorporates by reference paragraphs 1 – 55 of this Complaint as if

  fully set forth herein.

          57. The conduct of American and National, separately and under an agency relationship,

  demonstrated each of their conscious objectives to engage in conduct that would cause

  foreseeable damages to CMH in the Duckworth Litigation.

          58. In particular, this conscious objective is evidenced by the issuance of the February 2,

  2017 Certificate of Insurance deleting the description of CMH as an additional insured from the

  January 6, 2016 Certificate of Insurance despite knowledge that such was in breach of the

  Transportation Contract and would harm CMH in the Duckworth Litigation.

          59. In other words, rather than cure the lack of additional insured coverage listed on the

  January 6, 2016 Certificate of Insurance that was a known breach of the Transportation Contract

  that would damage CMH in the Duckworth Litigation, American and National deleted the

  description of CMH as an additional insured on the February 2, 2017 Certificate of Insurance.

          60. CMH has suffered damages as a proximate result of American and National’s

  intentional misconduct, including but not limited to all of its attorneys’ fees and litigation

  expenses incurred in defending the Duckworth Litigation as well as any reasonable settlement or

  adverse judgment rendered against CMH in the Duckworth Litigation.


                                                  13

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 13 of 17 PageID #: 13
                COUNT VIII – UNFAIR OR DECEPTIVE ACTS AND PRACTICES

                                       AMERICAN and NATIONAL

          61. CMH adopts and incorporates by reference paragraphs 1 – 60 of this Complaint as if

  fully set forth herein.

          62. Among others, American and National knowingly committed the following unfair

  and deceptive acts or practices prohibited under Tenn. Code Ann. 56-8-101, et seq.:

                            (a) misrepresented the benefits, advantages, conditions, or terms of the

                            policy held by GKD;

                            (b) used names or titles of the policy held by GKD to misrepresent the true

                            nature of the policy;

                            (c) knowingly made false entries in any book, report, or statement of

                            American regarding additional insured coverage for CMH;

                            (d) knowingly misrepresented relevant facts or policy provisions relating

                            to additional insured coverage afforded to CMH;

                            (e) failing to adopt and implement reasonable standards for the prompt

                            investigation and settlement of claims arising under the policies held by

                            GKD;

                            (e) not attempting in good faith to effectuate prompt, fair, and equitable

                            settlement of claims submitted in the Duckworth Litigation in which

                            liability has become reasonably clear;




                                                     14

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 14 of 17 PageID #: 14
          63. Due to American and National’s unfair or deceptive acts and practices, CMH is

  entitled to all of its attorneys’ fees and litigation expenses incurred in defending the Duckworth

  Litigation, any reasonable settlement or adverse judgment rendered against CMH in the

  Duckworth Litigation, statutory penalties, attorneys’ fees and litigation expenses in this action,

  civil penalties, punitive damages, and interest.

                                 COUNT IX – CIVIL CONSPIRACY

                                GKD, AMERICAN, and NATIONAL

          64. CMH adopts and incorporates by reference paragraphs 1 – 63 of this Complaint as if

  fully set forth herein.

          65. GKD, American, and National, each having intent and knowledge of the other’s

  intent, accomplished by concert an intentional refusal to obtain additional insured coverage for

  CMH.

          66. Specifically, despite full knowledge gained in the Savage Litigation of their combined

  failure to obtain additional insured coverage for CMH required under the Transportation

  Contract, GKD, American, and National consciously failed to resolve that failure to avoid

  foreseeable harm to CMH in the Duckworth Litigation of which each of them were aware.

          67. The deletion of CMH’s description as an additional insured on the February 2, 2017

  Certificate of Insurance demonstrates that GKD, American, and National worked in concert to

  alter the January 6, 2016 Certificate of Insurance rather than obtain the proper coverage required

  under the Transportation Contract.

          68. As a result of GKD, American, and National’s civil conspiracy, CMH has suffered

  damages, including but not limited to all of its attorneys’ fees and litigation expenses incurred in

  defending the Duckworth Litigation as well as any reasonable settlement or adverse judgment


                                                     15

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 15 of 17 PageID #: 15
  rendered against CMH in the Duckworth Litigation for which GKD, American, and National all

  are liable.

                      COUNT X – REFORMATION OF INSURANCE POLICY

          69. CMH adopts and incorporates by reference paragraphs 1 – 68 of this Complaint as if

  fully set forth herein.

          70. The course of dealing, course of performance, representations, acts, and omissions of

  GKD, CMH, National, and American in the Savage Litigation constitute clear and cogent

  evidence of fraud or mistake in the drafting of the American policy issued to GKD which renders

  the policy different than as agreed upon by the parties.

          71. In particular, American’s actions in the course of the Savage Litigation upon learning

  of the failure of CMH to be named as an additional insured in funding a settlement of the Savage

  Litigation, reimbursing CMH $150,000.00 in defense costs, and taking an assignment of claims

  against National, demonstrates the clear intent of GKD, CMH, and American to reform the

  policy to include CMH as an additional insured due to this mistake or fraud.

          72. In order to form the equitable result of overcoming mistake or fraud and matching the

  policy of insurance issued by American to GKD with the intent of the parties, this Court should

  reform the policy of insurance to include CMH as an additional insured and provide CMH the

  benefits of that policy as reformed, including reimbursement of all of its attorneys’ fees and

  litigation expenses incurred in defending the Duckworth Litigation, as well as any reasonable

  settlement or adverse judgment rendered against CMH in the Duckworth Litigation.

          WHEREFORE, CMH demands the following relief:

                  a. Compensatory damages in excess of $500,000, including, but not limited to,

                  reimbursement of all of its attorneys’ fees and litigation expenses incurred in


                                                  16

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 16 of 17 PageID #: 16
                 defending the Duckworth Litigation and reimbursement of any reasonable

                 settlement or adverse judgment rendered against CMH in the Duckworth

                 Litigation;

                 c. Specific performance of the defense, indemnity, and additional insured

                 provisions of the Transportation Contract;

                 d. A declaration that GKD, American, and/or National owe CMH defense,

                 indemnity, and additional insured coverage in the Duckworth Litigation;

                 e. Reformation of the policy of insurance issued to GKD from American and the

                 provision of all benefits of the policy as reformed to CMH;

                 f. Attorneys’ fees and litigation expenses incurred in this action;

                 g. Civil penalties;

                 h. Punitive damages;

                 i. Interest; and

                 j. CMH demands a trial by jury.

          Respectfully submitted this 11th day of December, 2018.

                                                WOOLF, McCLANE, BRIGHT,
                                                 ALLEN & CARPENTER, PLLC

                                                By:s/Robert L. Vance ________________________
                                                     Robert L. Vance, BPR #021733
                                                Post Office Box 900
                                                Knoxville, Tennessee 37901-0900
                                                (865) 215-1000
                                                bvance@wmbac.com

                                                Attorney for Plaintiff, CMH Manufacturing, Inc.




                                                   17

  4231242.1
Case 3:18-cv-00519-TRM-HBG Document 1 Filed 12/11/18 Page 17 of 17 PageID #: 17
